UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2247


DELVON L. KING,

                    Plaintiff - Appellant,

             v.

HONORABLE ROBERT C. NALLEY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-00628-TDC)


Submitted: July 31, 2018                                    Decided: September 10, 2018


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Steven D. Silverman, Anna S. Kelly, SILVERMAN|THOMPSON|SLUTKIN|WHITE,
LLC, Baltimore, Maryland, for Appellant. Brian E. Frosh, Attorney General, Michele J.
McDonald, Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Delvon L. King filed a complaint under 42 U.S.C. § 1983 (2012) against Judge

Robert C. Nalley, who ordered the activation of the stun-cuff King was wearing during

his criminal trial when he disobeyed the judge’s order to stop talking. Based on this use

of excessive force, Judge Nalley was disqualified from judicial service and convicted of

deprivation of rights under the color of law, in violation, of 18 U.S.C. § 242 (2012). The

district court dismissed King’s complaint seeking compensatory and punitive damages

based on judicial immunity. We affirm.

       We review de novo a district court’s dismissal of a complaint for failure to state a

claim. Woods v. City of Greensboro, 855 F.3d 639, 646 (4th Cir.), cert. denied, 138

S. Ct. 558 (2017). To survive a motion to dismiss, a complaint must contain “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). “We accept as true all well-pleaded facts in a complaint and

construe them in the light most favorable to the plaintiff.” Wikimedia Found. v. Nat’l

Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017).

       It is well-established that, “generally, a judge is immune from a suit for money

damages.” Mireles v. Waco, 502 U.S. 9, 9 (1991) (per curiam). “This immunity applies

even when the judge is accused of acting maliciously and corruptly, and it is not for the

protection or benefit of a malicious or corrupt judge.” Pierson v. Ray, 386 U.S. 547, 554

(1967) (internal quotation marks omitted). Rather, it is “for the benefit of the public,

whose interest it is that the judges should be at liberty to exercise their functions with

independence and without fear of consequences.” Id. (internal quotation marks omitted).

                                             2
Judicial immunity may be “overcome in only two sets of circumstances”: (1) “a judge is

not immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s

judicial capacity”; and (2) “a judge is not immune for actions, though judicial in nature,

taken in the complete absence of all jurisdiction.” Mireles, 502 U.S. at 11-12.

       The primary issue in this case is whether Judge Nalley was performing a judicial

act when he ordered the use of excessive force to silence King. To determine “whether

an act by a judge is a ‘judicial’ one,” we must consider: (1) “the nature of the act itself,

i.e., whether it is a function normally performed by a judge”; and (2) “the expectations of

the parties—i.e., whether they dealt with the judge in his judicial capacity.” Stump v.

Sparkman, 435 U.S. 349, 362 (1978).

       We agree with the district court that, while Judge’s Nalley’s actions were

outrageous and unlawful, the judge was performing the judicial act of maintaining order

in the courtroom when he directed the activation of the stun-cuff. He is therefore entitled

to judicial immunity, and we affirm for the reasons stated by the district court. King v.

Nalley, No. 8:17-cv-00628-TDC (D. Md. Sept. 21, 2017).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3